NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 NANCY M. JONES,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1163
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1460, Judge Margaret C.
Bartley.
               ______________________

               Decided: March 15, 2017
               ______________________

   NANCY M. JONES, Wharton, NJ, pro se.

    PETER ANTHONY GWYNNE, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., SCOTT D. AUSTIN; BRIAN D. GRIFFIN,
DEREK SCADDEN, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
2                                         JONES v. SHULKIN



                 ______________________

    Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
    Nancy M. Jones seeks review of an order that the
United States Court of Appeals for Veterans Claims
(Veterans Court) issued in Jones v. McDonald, No. 16-
1460, 2016 WL 4709205 (Vet. App. Sept. 9, 2016). The
order dismissed Jones’s appeal as untimely. Id. at *2.
For the reasons below, we dismiss for lack of jurisdiction.
                       BACKGROUND
     Jones filed an untimely Notice of Appeal (NOA) from
a decision by the Board of Veterans’ Appeals (Board),
which denied a service connection for certain physical and
mental ailments complained of by Jones. Jones filed her
NOA 38 days after expiration of the 120-day appeals
period set by 38 U.S.C. § 7266(a). She had been hospital-
ized due to open heart surgery several weeks before the
Board issued its decision, and she requested equitable
tolling of the statutory period in light of physical and
mental disabilities she suffered during her recovery.
    The Veterans Court reviewed her request under the
standard for equitable tolling set out in our cases. See
Toomer v. McDonald, 783 F.3d 1229, 1238 (Fed. Cir. 2015)
(“[T]o benefit from equitable tolling, a claimant must
demonstrate three elements: (1) extraordinary circum-
stance; (2) due diligence; and (3) causation.”) (internal
brackets and ellipsis omitted) (quoting Checo v. Shinseki,
748 F.3d 1373, 1378 (Fed. Cir. 2014)); Barrett v. Principi,
363 F.3d 1316, 1321 (Fed. Cir. 2004) (“[T]o obtain the
benefit of equitable tolling [when alleging a mental ill-
ness], a veteran must show that the failure to file was the
direct result of a mental illness that rendered him inca-
pable of rational thought or deliberate decision mak-
ing . . . or incapable of handling his own affairs or unable
JONES v. SHULKIN                                            3



to function in society . . . .”) (internal brackets, citations,
and quotation marks omitted); Arbas v. Nicholson, 403
F.3d 1379, 1381 (Fed. Cir. 2005) (holding that, with
respect to “physical illnesses,” the Veterans Court “must
focus on whether the particular infirmity of the veteran
prevented him from engaging in ‘rational thought or
deliberate decision making’ or rendered him ‘incapable of
handling [his] own affairs or unable to function [in] socie-
ty’”) (quoting Barrett, 363 F.3d at 1321).
    Applying this law to the facts as alleged by Jones, the
Veterans Court determined that Jones had not presented
sufficient evidence to establish that her disabilities ren-
dered her “incapable of rational thought or deliberate
decision making, incapable of handling her own affairs, or
unable to function in society for the period that she is
seeking to toll.” Resp’t App. at 2. The Veterans Court
therefore held that equitable tolling was not warranted
and dismissed the appeal as untimely.
                         DISCUSSION
     “Our jurisdiction to review a judgment of the [Veter-
ans Court], set forth in 38 U.S.C. § 7292, is highly circum-
scribed.” Leonard v. Gober, 223 F.3d 1374, 1375 (Fed. Cir.
2000). Section 7292(a) permits a party to “obtain a review
of the decision [of the Veterans Court] with respect to the
validity of a decision of the Court on a rule of law or of
any statute or regulation . . . or any interpretation there-
of . . . that was relied on by the Court in making the
decision.”     38 U.S.C. § 7292(a).       However, Section
7292(d)(2) prescribes that, “[e]xcept to the extent that an
appeal . . . presents a constitutional issue, the Court of
Appeals may not review (A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C. §
7292(d)(2).
   Jones has not identified any constitutional issue and
does not challenge any ruling by the Veterans Court with
4                                           JONES v. SHULKIN



respect to any particular rule of law or interpretation of
any statute or regulation. Jones only challenges the
Veterans Court’s decision not to equitably toll the appeals
period due to her physical and mental disabilities. As
such, her appeal challenges only the application of the
legal standard for equitable tolling to the facts of her case.
Thus, her appeal falls squarely within the language of
Section 7292(d)(2), which “expressly bars us from review-
ing challenges to the application of law to the facts of a
particular case.” Leonard, 223 F.3d at 1376. We must
therefore dismiss Jones’s appeal for lack of subject matter
jurisdiction. See id. (dismissing appeal that involved only
“the application of the law of equitable tolling to the facts
of the case” for lack of subject matter jurisdiction).
                        CONCLUSION
    Because we lack jurisdiction to consider Jones’s ar-
guments regarding the application of equitable tolling to
the facts of her case, her appeal is
                       DISMISSED
                           COSTS
    No Costs.